El Juez Asociado Se. "Woij?,
emitió la opinión del tribunal.
La Asamblea Municipal de Arroyo aprobó una ordenanza que copiada literalmente dice como sigue:
“ORDENANZA para imponer una contribución especial sobre cada quintal de azúcar manufacturado en la Municipalidad de Arroyo, P. R., y para otros fines. — Por cnanto, la administración municipal de Arroyo, P. R. necesita arbitrar recursos para el desarrollo de un plan de mejoras públicas y edificar casas apropiadas para la insta-lación de escuelas para el mejor desarrollo y fomento de la instruc-ción pública. — Por tanto, ordénase por la Asamblea Municipal de Arroyo, P. R.
“Sección Ia. — A partir de la fecha en que empiece a regir esta ordenanza y durante el término que resta de la actual zafra de 1921, y zafras subsiguientes, se impone y recaudará por el Comisionado Municipal de Hacienda de este municipio, una contribución especial de seis centavos por cada quintal de azúcar o fracción de quintal *425fabricado en cualquier factoría dedicada a la elaboración de azúcares dentro .de esta municipalidad. Disponiéndose, que la contribución referida será invariable mientras el precio de cada quintal de azúcar en el mercado no exceda de cinco dollars; pero por cada dollar o fracción de dollar que se aumente en el precio de cada quintal de azúcar sobre el precio de cinco dollars, el Comisionado de Hacienda referido cobrará un centavo y cuarto adicional.
“Sección 2a. — Toda central o factoría dedicada a la fabricación de azúcares en la jurisdicción de Arroyo, P. 'R., deberá presentar al Comisionado de Hacienda de este municipio dentro de los primeros diez días del mes siguiente al en que empiece a regir esta ordenanza y sucesivamente todos los meses hasta terminar la zafra del presente año, y zafras subsiguientes una liquidación exacta del número de quintales de azúcar fabricados mensualmente por dicha central o factoría.
“Sección 3a. — Las liquidaciones a que se refiere el precedente articulado, deberán hacerse o presentarse bajo afirmación o declara-ción jurada.
‘ ‘ Sección 4a. — El Comisionado de Hacienda del Municipio de Arroyo, P. R., queda facultado ya por sí o por conducto de cualquiera de los funcionarios de su departamento para investigar de" tiempo en tiempo, si las liquidaciones corresponden fielmente con el número de quintales de azúcar fabricados por cada central o factoría.
“Sección 5a. — Las contribuciones que por tal concepto ingresen en el Tesoro Municipal se destinarán a obras y mejoras de utilidad pública, disponiéndose que el cincuenta por ciento del montante total de la misma, se dedicará a la construcción y ampliación de edificios escolares y el 1/10 por ciento ingresará en los fondos ordinarios mu-nicipales, para engrosar las partidas de gastos ordinarios de la ad-ministración.
“Sección 6a. — Se autoriza por la presente al Concejo de Admi-nistración de Arroyo, P. R., para que promulgue los reglamentos que fueren necesarios para poner en vigor esta ordenanza.
“Sección 7a. — Cualquier persona, sociedad, asociación o corpora-ción, que infringiere o hiciere infringir las. prescripciones de esta or-denanza, o que tratare de burlar sus preceptos, valiéndose de falsas propagandas o maliciosas insinuaciones, o por cualquier otro medio ilegal, violare o hiciere violar las disposiciones de la misma, o que suministrare datos falsos, para el cobro de la contribución que por esta ordenanza se crea, será denunciada y convicta que fuere se le impondrá una multa mínima de cincuenta dollars, o prisión mínima *426por un período de quince días o ambas penas a discreción del tribunal competente.
“Sección 8a. — Toda ordenanza o resolución en conflicto con la pre-sente será por ésta derogada.
“Sección 9a. — Esta ordenanza empezará h, regir tan pronto pase por los trámites legales y baya sido publicada en un periódico de general circulación de acuerdo con la ley.
“Certifico: que la preinserta ordenanza fué aprobada por la Asamblea Municipal de Arroyo, P. B. por el voto afirmativo de.cinco de sus miembros y en la sesión celebrada el día nueve de marzo de mil novecientos veintiuno, y que la misma es una copia fiel y exacta de su original a que me remito. Certifico, además, que. dicha orde-nanza ya ha sido publicada en el periódico ‘El Mundo.’ Y a peti-ción del Sr. José M. Fantauzzi, expido la presente copia certificada, hoy día piúmero de abril de mil novecientos veintiuno, estampando en ella el sello de este municipio. — (f) Juan C. Dávila. — Secretario de la Asamblea. — Yo. Bo. (f) Eodolfo Burgos,’Presidente.’’
La apelante quejándose de esta ordenanza presentó una solicitud a la Corte de Distrito de Guayama interesando un auto de certiorari, el cual fué librado. Alegaba la petición en sustancia, que la peticionaria era una sociedad y dueña de una factoría para fabricar azúcar, conocida con el nombre de ‘ ‘ Central Lafayette; ’ ’ que la peticionaria pagaba al muni-cipio una patente por su industria de fabricar azúcar; que la peticionaria babía pagado contribución correspondientes a un volumen de negocios de $1,700,000, y que la peticionaria está comprendida bajo el grupo “C” de la Ley No. 26 de 1914, página 181 de las leyes de ese año. La, peticionaria no alega que la ordenanza le perjudica pero esto fué supuesto tanto por la peticionaria como por la corte al dictar sen-tencia. La corte, en su sentencia de julio 26, 1921, declaró que la ordenanza era válida, con excepción de una cláusula de ella. Esta excepción no se relaciona con las cuestiones que han sido promovidas.
Este caso, en unión de otros varios que consideraremos a la vez,' envuelve el derecho que tiene una municipalidad para imponer contribuciones por virtud de la Ley Municipal *427como quedó enmendada por la Ley No. 9 de mayo 12, 1920, y particularmente por la sección 49 de esa ley, aunque la sección 26 es también aplicable.
“Artículo 49. — Los ingresos municipales consistirán—
“(a) En las rentas y productos de los bienes del municipio;
“ (b) En el producto de cualquier contribución sobre bienes mue-bles e inmuebles del'distrito municipal con la correspondiente au-torización de la Asamblea Legislativa, siempre que dichos bienes no se hallaren exentos por las leyes de los Estados Unidos o por alguna ley votada por la Asamblea Legislativa;
“(o) En cualquier recargo de la contribución sobre la propiedad imponible del municipio, siempre que así se acordare por las dos terceras partes de la asamblea municipal. Dicho recargo no podrá exceder del uno por ciento, computándose cualquier contribución adi-cional autorizada al presente o que en lo futuro se autorice.
“Tal recargo sólo podrá destinarse a amortización de empréstitos ya contratados o que se contraten en lo sucesivo, al fomento de la instrucción elemental, a la construcción de carreteras municipales o inter-municipales, acueductos, plantas eléctricas, alcantarillados, cons-trucción de hospitales, cementerios, asilos de ancianos y huérfanos, sanatorios de tuberculosos, manicomios y reformátorios, plazas de mercado, pavimentación, asfaltado y arbolado de calles, muelles y malecones, casas escuelas y para maestros, granjas agrícolas, casas pa,ra ser vendidas a trabajadores a largos plazos, erecciones de al-deas, diques para evitar inundaciones, lavaderos públicos y edificios para oficinas municipales. Dicho recargo de la contribución sobre la propiedad se recaudará por el Tesorero de Puerto Rico, sirviendo de autoridad al efecto una copia certificada de la ordenanza que adop-tare la asamblea municipal. Este recargo se impondrá tomando como base la tasación hecha por el Departamento de Hacienda, para ser recaudado solamente durante el año económico subsiguiente; salvo en casos de empréstitos, en que regirá durante el tiempo que sea necesario hasta cubrir el pago del principal e intereses. En todos los casos,' el recargo -no podrá cobrarse en el mismo año económico en que fuere votado por la asamblea municipal; Disponiéndose, que la ordenanza municipal imponiendo cualquier contribución adicional sobre la valoración de la propiedad deberá estar en poder del Teso-rero de Puerto Rico el día 15 o antes del mes de marzo.
“ (d) La contribución en concepto de patentes establecida por la Ley No. 26 de 28 de marzo de 1914, titulada ‘Ley para autorizar a *428los municipios de la Isla de Puerto Rico a imponer y cobrar en con-cepto de patentes una contribución anual para cubrir las atenciones de su presupuesto, y para otros fines,’ la cual por la presente se de-clara en vigor;
“ (e) Multas y costas impuestas por los juzgados de paz;
“ (/) Cualquier otro impuesto, arbitrio o contribución que se de-cretare por las dos terceras partes de los miembros de la asamblea municipal siempre que el objeto o materia de la contribución no lo fuere de algún impuesto federal o insular;
“ (g) Intereses sobre fondos en depósito.
“Disponiéndose, que los municipios podrán reintegrar total o par-cialmente cualesquiera fondos que hubiesen ingresado indebida o ile-galmente en el tesoro municipal, cualesquiera que fuere el origen de tales fondos, mediante resolución al efecto aprobada por la asamblea municipal o por el concejo de administración, no estando aquella en sesión.
“Artículo 26. — Corresponderá privativamente a la asamblea municipal — •
“1. La aprobación del presupuesto de ingresos y gastos;
“2. ha, venta, permuta, gravamen o arrendamiento de propiedades inmuebles municipales, y la construcción de teatros; Disponiéndose, que el concejo de administración podrá autorizar el arrendamiento de teatros municipales por un período no majmr de sesenta (60) días;
“3. La autorización de empréstitos;
“4. La imposición de contribuciones y arbitrios de cualquier clase;
# * # * # # #
Hemos elegido este caso para nuestra discusión principal por ser su alegato el qué está en mejor forma legal y pre-senta el ataque más completo al derecho de un municipio para aprobar una ordenanza de esta naturaleza o para im-poner una contribución como esta. Discutiremos, sin embargo, los errores en orden algo distinto al que se observa en los señalamientos.
No. 1. — El primer error alegado que consideraremos es el número 4, en el señalamiento de la apelante, a saber:
“La corte erró al no estimar que el objeto y materia de la orde-nanza aquí impugnada no había sido ‘provisto y definido’ por la Legislatura. ’ ’
*429La apelante sostiene que la municipalidad no tenía nin-gún derecho a imponer esta contribución por no haber sido antes “provista y definida” por la Legislatura de Puerto Rico. Esta snpnesta limitación ha de hallarse en la sección 3 de la Ley Orgánica, a saber:
“Artículo 3. — No se impondrá ni cobrarán derechos sobre expor-taciones de Puerto Rico; pero podrán imponerse para fines de los gobiernos insular y municipal, respectivamente, según se provea y defina por la Asamblea Legislativa de Puerto Rico, contribuciones e impuestos sobre la propiedad, rentas internas, derechos sobre licen-cias y por franquicias, privilegios y concesiones; y en los casos en que fuere necesario anticipar contribuciones y rentas y proteger el crédito público, podrá Puerto Rico o cualquiera de sus municipios emitir bonos y otras obligaciones según se provea por ley; Dispo-niéndose, sin embargo, que ninguna deuda pública de Puerto Rico o de cualquiera subdivisión o municipio del mismo, será autorizada o permitida por más del siete por ciento de la tasación total de su propiedad, y todos los bonos emitidos por el Gobierno de Puerto Rico, o por su autoridad, estarán exentos de contribución por el Gobierno de los Estados Unidos, o por el Gobierno de Puerto Rico o de cual-quiera subdivisión política o municipal del mismo, o por cualquier Estado, o por cualquier condado, municipio u otra subdivisión municipal de cualquier Estado o Territorio de los Estados Unidos, o por el Distrito de Columbia. Al computar la deuda del pueblo de Puerto Rico, no se contarán los bonos emitidos por el pueblo de Puerto Rico garantizados por una suma equivalente de bonos de las corpo-raciones municipales o juntas escolares de Puerto Rico.”
La apelante se expresa así:
“A nuestro juicio el Congreso lo que ha querido evitar es que la Legislatura de Puerto Rico delegue, ya en el Tesorero de Puerto Rico o cualquier otro organismo del Gobierno Insular, ya en los mu-nicipios, la facultad de imponer contribuciones sobre objetos, ma-terias, propiedades, artículos de comercio que no hayan sido previa-mente especificados o provistos y definidos por la propia Legislatura.”
En el' caso No. 2507 la Corte de Distrito de San Juan se expresó en estos términos:
“Concretándonos a la facultad de imponer contribuciones, núes-*430tra Ley Orgánica, en el artículo 3 ya citado, faculta a la Asamblea Legislativa para proveer y definir las contribuciones e impuestos para los gobiernos insulares y municipales. En una palabra, cualquier contribución que un municipio desee imponer habrá de estar previa-mente decretada y definida por la Asamblea Legislativa de Puerto Rico. Y no sólo es esa la ley desde que rige el Acta Jones, sino que ora así dentro del régimen Foraker. Por virtud de la sección 1869 de los Estatutos Revisados de Puerto Rico, concedió la Legislatura a los municipios facultad para derivar sus rentas de ciertos recursos que se enumeraban ‘fuera de los cuales no podría ponerse contri-bución o arbitrio sin estar para ello autorizado por esta ley y por las leyes de Puerto Rico.’ Más tarde, por la Ley de 1914, autori-zando la imposición de ciertos derechos de patente, también se con-cedió a los municipios autorización expresa, para el cobro de impues-tos claramente definidos.
“Creemos, pues, que la facultad concedida a virtud del inciso F del artículo 49 de la, nueva Ley Municipal para el cobro de ‘cual-quier otro impuesto, arbitrio, contribución que se decretare por las dos terceras partes de los miembros de la asamblea municipal, siem-pre que el objeto o materia de la contribución no lo fuere de ningún impuesto federal o insular,’ está subordinada al principio general, ya reconocido por la Legislatura antes de regir el Acta Jones y ex-presamente reiterada en su artículo 3, de que rtal impuesto o con-tribución debe ser previamente decretado y definido por la Asamblea Legislativa de Puerto Rico.’ El impuesto de diez centavos por cada quintal de azúcar, acordado por la Asamblea Municipal de Carolina, no ha sido decretado ni definido por la Asamblea Legislativa de Puerto Rico. No cabe otra definición que la expresa, pues definir es determinar, fijar, describir, caracterizar, distinguir, con claridad y precisión.”
Convenimos con la apelante en el caso número 2507, en el cual la decisión fue en contra ele la contribución impuesta,, en que el poder para imponer contribuciones puede prescri-birlo y definirlo completamente la Legislatura sin hacer una enumeración especifica o expresa de las contribuciones que autoriza. La sección 3 de la Ley Orgánica, supra, no dice, como se sugiere, que todas y cada una de las contribuciones que han de imponerse deben definirse expresa y específica-mente. Si yo digo a una persona que quiero reservarme *431ciertas habitaciones de ini casa, pero que ella queda libre para ocupar y tener cualquiera otra parte de esa casa, esto es una definición y disposición completa de la parte de la ■casa que habrá de ocupar. No hay otro medio que sepamos •en lógica o legislación que cubra mejor el campo que ha de .abarcarse que semejante disposición restante, y éste, hasta cierto punto, fué el método observado por la Ley Orgánica ■en cuanto a contribuciones, toda vez que en la sección 3, al empezar se fijó una prohibición a nuestra Legislatura por el Congreso y lo demás respecto a contribuciones quedó sin restricción. No hay ninguna duda sobre la esfera de acción en que puede girar el municipio. Por la sección 49 (/) se prohibe al municipio imponer cualquier contribución previa-mente impuesta por los gobiernos nacional o insular, pero está libre para imponer cualquiera otra contribución. Si es esta una disposición sabia de la Legislatura no es materia de investigación judicial con tal que exista el derecho a dele-gar el poder de imponer contribuciones a las municipalida-des. Patton v. Brady, 184 U. S. 608, post; State v. Irvin, 35 S. E. 430; State v. Worth, 21 S. E. 204. La autoridad para conferir el poder de imponer contribuciones a los mu-nicipios dentro de límites constitucionales prácticamente no se pone en duda. El derecho ha existido siempre y nace de las necesidades del caso. 19 Ruling Case Law, 943 et seq.; 28 Cyc. 1658 et seq.; Henderson Bridge Company v. Henderson City, 173 U. S. 592; 37 Cyc. 725; notas al caso de Mayor, Etc. of Baltimore v. State, 74 A. D. 592.
Volvamos a la interpretación de la sección 3 de la Ley Orgánica. Se alega, citándose la opinión del Juez de la Corte de Distrito de los Estados Unidos para Puerto Rico en el caso de The Societé Anonime des Sucreries de Saint Jean v. Caldas, resuelto en abril 23, 1921, que el plan del Acta Jones era incompatible con la extensión del gobierno propio local en materia de contribuciones por los municipios. Hemos leído la Ley Orgánica con gran cuidado. La sección 25 pres*432cribe lo siguiente: “Tocios los poderes legislativos locales en Puerto Pico, con excepción de lo que de otro modo se dis-ponga en esta ley, residirán en una Asamblea Legislativa, que constará de dos Cámaras: una, el Senado, y la otra, la Cámara de Representantes; y las dos Cámaras se designa-rán ‘La Asamblea Legislativa de Puerto Pico.’ ” La sec-ción 37 de la referida ley es como sigue: “La autoridad le-gislativa estatuida por la presente, se aplicará a todos loa asuntos de carácter legislativo que no sean localmente ina-plicables, incluyendo la facultad de crear, consolidar y reor-ganizar los municipios, según fuere necesario, y proveer y derogar leyes y ordenanzas para los mismos; y también la facultad de alterar, reformar, modificar o derogar cualquiera o todas las leyes y ordenanzas, de cualquier clase, actual-mente vigentes en Puerto Pico o en cualquier municipio o' distrito del mismo, basta donde dicha alteración, reforma, modificación o derogación fuere compatible con las disposi-ciones de esta ley.
“No se creará por la Asamblea Legislativa ningún de-partamento ejecutivo no provisto por esta ley; pero la Asam-blea Legislativa podrá consolidar departamentos, o suprimir cualquier departamento, con el consentimiento del Presidente de los Estados Unidos.”
Oreemos que bajo estas secciones y otras el Congreso de los Estados Unidos ha investido a la Legislatura de Puerto Pico de todos los poderes legislativos compatibles con una forma republicana de gobierno que cualquier Estado o Terri-torio posee y que las únicas limitaciones al poder de la Le-gislatura son las corrientes y aquellas que expresamente es-tán contenidas en la Ley Orgánica. La Corte Suprema de los Estados Unidos en el caso de Christianson v. King County, 239 U. S. 356, 365, al-considerar el derecho del anterior Te-rritorio de Washington para decretar leyes relativas a la adquisición por el Estado de bienes de difuntos (escheat) dijo que con sujeción a las restricciones contenidas en la Ley *433Orgánica a la Legislatura Territorial generalmente se le ha encargado poner en vigor todos los sistemas de leyes gene-rales. Nuestra Ley Orgánica es tan amplia respecto a la facultad legislativa como cualquier otra Ley Territorial. El derecho de nuestra Legislatura a dotar de poderes para im-poner contribuciones a los municipios, no es pues diferente al que tiene cualquiera otra Legislatura, a menos que tal limitación se encuentre en la propia sección 3. En toda la ley no vemos nada restrictivo del derecho de la Legislatura a investir a la municipalidad de aquellos poderes para im-poner contribuciones que la Legislatura considere convenien-tes. No hay prueba de una intención contraria a no ser que aparezca de la sección 3, y si la conclusión que ha de establecerse es que la sección 3 es restrictiva por razón del espíritu general de la Ley Jones, esa sección no puede usarse-corno premisa para probar la conclusión. Las palabras de-, esa sección deben leerse y entenderse por las reglas ordina-rias de interpretación.
La apelante procura probar demasiado. Entendemos la sección 3 de la Ley Orgánica en el sentido de que confiere a la Legislatura el poder general de imponer contribuciones y de obtener dinero prestado confiriéndole además a dicha Legislatura el derecho a regular la cuestión de contribucio-nes municipales. En ella no encontramos restricción alguna en la clase de contribución menos en lo que respecta a las contribuciones de exportación. Si se lee la sección 3 como una restricción o limitación parecería imponer no una limi-tación al derecho de una municipalidad' para fijar una con-tribución, sino a la facultad misma de la Legislatura. Fi-jándose demasiado, no hay nada en la sección 3 que diga ex-presamente que la Legislatura debe primero definir el poder de imponer contribuciones de una municipalidad. Expresa dicha sección que varias contribuciones que se enumeran pue-den imponerse para “fines” de los gobiernos insular y municipal, según se provea y defina por la Legislatura de Puerto *434Bieo; pero como sólo la Legislatura puede imponer contri-buciones insulares y puesto que ésta puede y sí impone con-tribuciones para fines municipales tendríamos entonces que creer que el Congreso en esta sección hablaba solamente del acto legislativo de la Legislatura Insular. Tendríamos que buscar en otra parte menos en la sección 3 a fin de en-contrar alguna referencia acerca del poder para imponer contribuciones que reside en las municipalidades mismas, o que puede ser conferido a ellas. La sección 3 tendría en-tonces que leerse como si dijera que las contribuciones para fines municipales sólo podían imponerse por la Legislatura, conclusión que es claramente absurda, pues se admite por todos que dentro de ciertas restricciones la Legislatura puede facultar al municipio para imponer contribuciones. Consi-derando, pues, el espíritu general de la Ley proveyendo un O-obierno Civil para Puerto Bico y el precepto terminante de la sección 37, supra, el poder de la Legislatura sobre una-municipalidad es tan completo como lo sería ordinariamente tal poder, y no vemos nada en la sección 3 que impida a la Legislatura poder conferir a la municipalidad, para fines locales, todas aquellas facultades para imponer contribucio-nes que ella misma no se reservó.
Que las legislaturas pueden y sí confieren poderes gene-rales para imponer contribuciones a la propiedad dentro de su territorio a las municipalidades, las siguientes citas lo demostrarán: Youngerman v. Murphy, 107 Iowa 686; 76 N. W. 648.
En el caso de State v. Irvin, 35 S. E. 430, la carta municipal daba al municipio el mismo poder general para impo-ner contribuciones que el que tenía la asamblea general y la porte resolvió que la carta no era incompatible con la cons-titución que prohibía la imposición de cualesquiera contribu-ciones por los municipios excepto para fines necesarios y a menos que fuera por el voto de una mayoría, etc., y la corte resolvió que al que atacaba el poder de imponer la contri-*435bución incumbía la obligación de acreditar que la contribu-ción no era necesaria; y en el caso de State v. Worth, 21 S. E. 304, supra, se dijo lo siguiente: “Cuando se abusa del poder que lia sido delegado a una ciudad o pueblo en este sentido, la Legislatura puede restringir lá facultad discre-cional de ellos fijando un límite máximo o mínimo para cual-quiera o todas las materias a que específicamente se fia im-puesto contribución, pero no lo ban beebo así y no vemos prueba de abuso de poder, si tuviéramos facultades para corregir o remediar tal mal.” Véase también el artículo 360 del Código Político. El becbo de que la Legislatura an-teriormente baya sido menos indulgente respecto a contri-buciones municipales no puede afectar a la cuestión del poder.
2. — Sostiene la apelante que la corte cometió error al de-clarar que la contribución que trataba de imponerse era un arbitrio. Este fue el primer error alegado. La apelante insiste en que esta es una contribución a la propiedad. Abora bien, si un municipio en Puerto Pico impone una contribu-ción sobre la propiedad no habría al parecer ninguna obje-ción a ella, a menos que el campo baya sido cubierto ante-riormente por la Legislatura. Sección 49 (/) de las leyes de 1920, supra. Todos los casos que cita la apelante y todo el razonamiento presume que si la contribución impuesta por el municipio es a la propiedad {property tax) es ilegal. La razón por la cual se insiste generalmente en esta distin-ción en los Estados Unidos es debido a las prescripciones constitucionales de que las contribuciones directas deben ser uniformes en todos los Estados Unidos. Las cortes, por tanto, ban tratado de definir lo que es una contribución directa, una contribución a la propiedad, y otras semejantes, y las decisiones excluyen los arbitrios de la esfera de las contribuciones directas. No bay ninguna objeción a que se imponga una contribución uniforme a la propiedad por las debidas autoridades. La cuestión de uniformidad y de la alegada incompatibilidad con la legislación insular respecto *436a contribuciones, se discuten en otrá parte del alegato de la apelante.
Sin embargo, no tenemos duda alguna de que la contri-bución en cuestión es un arbitrio. El abogado de la apelante insiste en que la imposición de un arbitrio es siempre un ejercicio del poder de reglamentación (police power). Du-damos por abora de esto- y llamamos la atención del abogado a las siguientes autoridades: Rosenbloom v. State, 89 N. W. 1060; 26 R. C. L. 17; Cooley on Taxation, vol. 2, p. 1095. Oreemos que pueden imponerse arbitrios por virtud del po-der general de imponer contribuciones. No es necesario que discutamos el punto con mayor extensión, porque como su-puesto ejercicio del poder de reglamentación no se bizo ob-jeción a la contribución.
Como punto de partida de una discusión acerca de la na-turaleza de esta contribución, consideraremos el caso más análogo discutido por la apelante, o sea, el de Thompson v. McLeod, L. R. A. 1918, C. 893. Mississippi bizo una ley por la cual se exigía a todas las personas ocupadas en el negocio de. extraer trementina de los árboles, pagar una contribu-ción anual por el privilegio u ocupación. La corte resolvió que esta era una contribución a la propiedad y en violación del precepto estatutorio de que se impondrá contribución a la propiedad en proporción a su valor. Dos jueces disin-tieron por el fundamento, en efecto, de que la Legislatura debió haber querido expresar lo que dijo al definir la contri-bución como una por la ocupación o privilegio, y estos jueces sostuvieron que era aplicable únicamente a aquellas personas que convertían en un negocio u ocupación la extracción de trementina; en otras palabras, que la ley no era aplicable a aquellos que meramente extraían la trementina, así como uno cogería manzanas de los árboles. La corte, sin embargo, en-tre otras razones sostuvo la objeción a la contribución, por el fundamento de que como regla en el Estado de Mississippi el efecto de la ley sería el de una contribución al producto *437crudo no diferenciándolo de otros productos sin elaborar y que la ley constituía una imposición de una contribución sobre la propiedad. La corte dijo que no existía ningún negocio bien definido en Mississippi de comprar y vender trementina cruda. La parte esencial de la decisión era que no babía ningún negocio envuelto. El ser dueño y funcionar una fac-toría de azúcar es .ocuparse de un negocio y la contribución sobre el azúcar no se impone al producto crudo.
El caso de Patton v. Brady, 184 U. S. 608, citado por los abogados de ambas partes sobre este punto, es uno de los principales respecto a la naturaleza de los arbitrios. El ar-bitrio en cuestión era el tabaco manufacturado. La corte se expresó en estos términos:
“Desde el primer período de la guerra civil ha habido'un cuerpo de legislación, contenido en los estatutos bajo el título de Rentas In-ternas, por virtud del cual, sobre los artículos de consumo, se han fijado arbitrios en diferentes formas en ciertos períodos entre el prin-' cipio de la manufactura o producción y el acto del consumo. Entre los artículos sujetos de tal modo a esos arbitrios se encuentran los licores y el tabaco, debidamente seleccionados a ese fin por la razón de que no forman parte del alimento esencial que se suministra a la naeión, sino entre aquéllos de lujo y placer. La primera, de estas leves, aprobada en julio 1, 1862, 12 Estatutos 432, en sus términos disponía ‘el cobro de derechos internos, derechos en sellos, patentes o contribuciones impuestas por esta ley,’ e incluía el tabaco elabo-rado de todas clases. Los estatutos subsiguientes cambiaron el im-porte del impuesto, rebajándolo la Ley de 1890 a seis centavos por libra. Entonces vino la ley en cuestión, la que, con el fin de recau-dar fondos para los gastos de la guerra de España, aumentó el im-puesto a doce centavos por libra, especificando distintamente que había de ser ‘en lugar de la contribución que ahora se impone por la ley.’ Nada puede haber más claro que en estos varios estatutos, incluyéndose este último entre ellos, el Congreso trataba de mantener en vigor un cuerpo de impuestos o arbitrios sobre el tabaco, licores espirituosos, etc. Puede ser que todas las contribuciones enumeradas en estos varios estatutos, no fueran arbitrios, pero la mayor parte de ellas, incluyéndose la contribución sobre el tabaco, eran claramente arbitrios dentro de cualquier definición aceptada de dicha palabra.
*438“Refiriéndonos a- Blackst one, vol. 1, p. 318, encontramos que el arbitrio se define de este modo: ‘Un impuesto interno que a veces se paga por el consumo del artículo, o frecuentemente a la. venta al detall, que es el último período anterior al consumo.' Esta defini-ción ha sido aceptada por Story en su Constitución de los Estados Unidos, sección 953. El Sr. Cooley en su obra sobre Contribuciones, página 3, lo define como ‘Un impuesto interno fijado a los artículos de manufactura o venta y también por licencias para llevar a cabo ciertos negocios o negociar con ciertos artículos.’ Bouvier y Blaeh, respectivamente, en sus diccionarios dan la misma definición. Si exa-minamos los diccionarios generales, el Internacional de Webster lo define como ‘un impuesto interno o derecho cuyo efecto es el de fijar una contribución indirecta al consumidor, la cual se fija sobre ciertos artículos que se enumeran, así como el tabaco, cerveza {ale), licores espirituosos, etc., producidos o manufacturados en el país. También se fija a las licencias para tener ciertos negocios y traficar con ciertos artículos.’ La definición del diccionario Century es en sustancia la misma, aunque además se hace la siguiente cita de la obra de Andrews sobre Ley de Rentas, sección 133, a saber: ‘Arbitrio es una palabra que se usa generalmente a diferencia de impuestos en su sentido restringido, y se aplica a los impuestos internos o dentro del país, que a veces se fijan al consumo de un artículo, a veces a la venta al detall de dicho artículo y otras a su manufactura.’
“Algunas de estas definiciones se citaron con aprobación por esta corte en los casos de ingresos internos, y aunque la fraseología no es la misma en todos, sin embargo, en tanto consideramos esta con-tribución en particular, cada uno de ellos lo comprendería. La contribución sobre el tabaco manufacturado es una sobre un artículo fabricado para el consumo e impuesto en un período que dista del principio de la manufactura al consumo final del artículo.
“Se admite prácticamente por uno de los abogados del deman-dante en error que esto es un arbitrio. Después de discutir la cues-tión con cierta extensión dice lo siguiente:
“ ‘Para determinar, por tanto, lo que significa un arbitrio tenemos como guía, primero, la enumeración de los artículos a los cuales se imponía en Gran Bretaña en el año 1787. En segundo lugar, la naturaleza de la contribución como ha sido establecida judicialmente: y en tercer lugar, su definición, o el entendimiento común de la gente acerca de ella, como aparece en la Enciclopedia Británica y el dic-cionario de Century. Considerando estas tres fuentes dé información *439y combinándolas, parece que la idea principal es que nn arbitrio es tina contribución, impuesta sin regla o principio, a los artículos de consumo, por el procedimiento de su manufacturé, y a las licencias para venderlos * * *. Toda vez que se supondría que el tabaco era uno de esos artículos a los cuales se aplicaba la contribución en Inglaterra cuando la Constitución fué modelada, asumiré que la corte resolverá que la contribución en este caso es un arbitrio.’
"Es cierto que otros abogados en sus alegatos han adelantado un argumento muy completo e ingenioso para demostrar que esta es una contribución directa sobre la propiedad y que debe fijarse de acuerdo con la población dentro de la regla sentada en los casos de ingresos internos, pero como hemos visto, no es una contribución sobre la propiedad como tal, sino a ciertas clases de propiedades y que se refiere al origen de éstas y su supuesto uso. Puede ser, como dijo el Dr. Johnson, ‘una contribución odiosa impuesta a los artículos;’’ de cuya opinión evidentemente participa Blackstone, quien dice, al mencionar un número de artículos que habían sido agregados a la lista de aquellos a los cuales se fijó el impuesto, ‘una lista que nin-gún amigo de su país desearía ver que siguiera aumentando.’ Pero estas son simplemente consideraciones de política que han de ser resueltas por la rama legislativa, y no de poder, para resolverlas el departamento judicial. Llegamos a la conclusión, por tanto, de que la contribución que se fija por esta ley es un arbitrio propiamente dicho y pasamos a considerar las demás cuestiones que han sido pre-sentadas por los abogados.
“Se ha insistido en que: ‘El Congreso puede imponer un arbi-trio sobre un artículo según lo estime conveniente de modo que tal arbitrio no equivalga a un despojo o confiscación. Pero que habién-dolo fijado, lo impone, y el poder termina. No puede fijar un im-puesto por segunda vez.’ ¿Pero por qué ha de terminar el poder de imponer un arbitrio una vez que ha sido ejercitado? Debe recor-darse que las contribuciones no son deudas en el sentido de que una vez establecidas y pagadas toda responsabilidad ulterior del individuo para con el gobierno ha cesado. Son, como se dice en Cooley sobre Contribuciones, página 1: ‘La contribución proporcional de las per-sonas y la propiedad, puesta en vigor y fijada por la autoridad del Estado para el sostenimiento del gobierno y de todas las necesidades públicas,’ y mientras existan necesidades públicas así también exis-tirá la responsabilidad del individuo para contribuir a ellas. ■ La obli-gación del individuo para con el Estado es continua y en proporción *440a las necesidades públicas. La sabiduría humana no puede siempre prever cuáles habrán de ser las necesidades del futuro o determinar por adelantado lo que el gobierno necesariamente ha de tener para ‘poder atender a la defensa común,’ y ‘promover el bienestar general.’ Pueden surgir emergencias, suscitarse guerras inesperadamente; grandes exigencias pueden crearse al público sin que se le notifique suficientemente por adelantado; y puede ser que habiéndose dispuesto lo necesario para épocas de paz y de quietud, el gobierno carezca de poder para hacer un nuevo llamamiento a sus ciudadanos a fin de recaudar los fondos necesarios para las exigencias imprevistas.
“Lo que se creía posible en realidad existía. Una guerra había sido declarada. Los gastos nacionales naturalmente aumentarían y aumentaron por razón de dicha guerra. La recaudación de fondos por medio de empréstitos o contribuciones para tales gastos aumen-tados era necesaria. En esta legislación, si tal cuestión puede surgir, no hay nada de suposición o simulación. Existía una demanda y para afrontarla este estatuto fué decretado. La cuestión, por con-siguiente, es si la disposición del Congreso debe comprender todo un año y al empezar resolver finalmente el alcance del gravamen de las contribuciones que pueden imponerse al ciudadano durante ese año con el resultado de que si surgen cuestiones durante el año que re-quieran gastos extraordinarios e inesperados el sostenimiento de los mismos debe prescribirse por medio de empréstitos, provisional o permanente; o si el Congreso tiene el poder inherente para aumentar la contribución durante el año si las exigencias requieren gastos ma-yores. Sobre esta cuestión no tenemos duda alguna. La contribu-ción puede ir pari passu con el gasto. Las autoridades constituidas pueden propiamente hacer que una sea igual a la otra. El hecho de que se ha tomado acción respecto a las condiciones de. paz no im-pide que se tome acción posterior con relación a las exigencias ines-peradas por la guerra. Las cortes en este sentido no pueden revisar la actuación del Congreso. Ese cuerpo determina la cuestión de gue-rra y debe, por tanto, prescribir propiamente los medios necesarios para llevar a cabo dicha guerra. El empréstito o la contribución es posible. Puede adoptar uno u otra o repartirse entre los dos. Si so decide en todo o en parte por la contribución, eso significa un au-mento en el tipo existente o quizá en las materias objeto de contri-buciones, y el criterio del Congreso en cuanto a esto no está sujeto a impugnación judicial. Sabiamente se dijo por el Sr. Juez Cooley en su obra sobre Contribuciones, página-34, lo siguiente:
*441“ ‘El poder legislativo dispone, el ejecutivo ejecuta y el judicial interpreta las leyes.’ Juez Presidente Marshall, en el caso de Wayman v. Southard, 10 Wheat. 1, 46. La Legislatura debe, por tanto, resolver todas las cuestiones necesarias de Estado, discreción o po-lítica envueltas al ordenar una contribución y fijarla,; debe decretar todas las reglas que sean necesarias y los reglamentos que han de observarse a fin de obtenerse el resultado que se desea y deberá resolver sobre los medios e instrumentos por virtud de los cuales se hará la recaudación. ‘Los tribunales judiciales del Estado nada tie-nen que hacer con la política de la legislación. Esa es cuestión que descansa enteramente en 1a, discreción de otra rama coordinada del gobierno. El poder judicial no puede legítimamente dudar de la política o negarse a sancionar las disposiciones de cualquier ley que no sea compatible con ley fundamental del Estado.’ Juez Presidente Redfield, In re Powers, 25 Yt. 261, 265 * # * Pero mientras la legislación no sea mera materia de suposición, sino que se limite a poner en vigor lo que es en su naturaleza estrictamente una ley de contribuciones, y mientras ninguno de los derechos constitucionales del ciudadano hayan sido infringidos en las disposiciones prescritas para poner en vigor la contribución, la legislación es de autoridad suprema. Las contribuciones pueden ser y a menudo son opresivas para las personas y corporaciones a quienes se imponen; pueden parecer injustas a la conciencia judicial y hasta innecesarias, pero esto no puede constituir ninguna razón para que el poder judicial tome intervención.’ ”
En el tomo 26 de Ruling Case Law, página 236, encon-tramos lo siguiente:
“DEFINICIÓN de arbitRIO., — Un arbitrio es una contribución im-puesta a la ejecución de un acto, al ejercicio de una ocupación o al goce de un privilegio. Toda forma de contribución no impuesta directamente por cabeza o a la propiedad debe constituir un arbitrio si es una contribución válida de alguna especie. Una contribución Cuyo fin es que se fije como arbitrio puede estar sujeta a una u otra de las dos objeciones constitucionales siguientes: (1) que es una con-tribución a la propiedad y no un arbitrio, y de estar en conflicto con las limitaciones constitucionales que se fundan en las contribu-ciones sobre la propiedad es nula; (2) que no está dentro del poder constitucional de contribuciones en ninguna forma. En cuanto a la primera objeción parece que está bien establecido que el mero de-*442recho de ser dueño y poseer propiedad no puede quedar sujeto a la imposición de un arbitrio y que puesto que el derecho a derivar una renta de la propiedad es el primer atributo del derecho de pro-piedad, el acto o privilegio de recibir una renta de dicha propie-dad no puede ser materia de arbitrio. También se ha resuelto que el ejercicio del derecho a dedicar la propiedad al único uso para el cual sirve es en efecto una contribución sobre tal propiedad y no puede ser materia de un arbitrio y por esta razón una contri-bución no puede imponerse al acto de recolectar frutos de los ár-boles de uno mismo o de las cosechas de su propio terreno. Por otra parte, el uso de propiedad de ciertas clases, especialmente de lujo, siempre se ha considerado como materia adecuada para arbi-trio. Así, pues, una contribución sobre el uso de carruajes se im-puso en algunas de las colonias aún antes de la revolución, y una contribución semejante impuesta por los Estados Unidos en el año 1794 se sostuvo después de mucha discusión que era un arbitrio vá-lido. De igual modo las contribuciones sobre el uso de mesas de billares aún por el mismo dueño para su recreo particular no han sido infrecuentes y en todas partes se ha declarado que son válidas. Las contribuciones por licencias sobre automóviles, de las cuales casi to-dos los Estados derivan una renta importante, es un ejemplo moderno de la misma especie de contribuciones. Lo mismo se ha resuelto con respecto a que una contribución sobre el uso de yates construidos en el extranjero es un arbitrio válido. No es la propiedad lo que es materia de contribución, sino la decisión del dueño durante el. pe-ríodo de la contribución de aprovecharse de uno de los elementos en-vueltos en la propiedad o sea el derecho al uso.”
Y en las notas finales se citan entre otros casos los si-guientes: Pollock v. Farmers Loan & Trust Co., 157 U. S. 429; Billings v. United States, 232 U. S. 261. El primero que es el caso de Contribución sobre Ingresos, discute la naturaleza de una contribución directa y resuelve, basta cierto punto por exclusión lo que es un arbitrio; que una contribu-ción sobre el uso, por ejemplo, de un carruaje era un arbi-trio. Fulton v. United States, 3 Dallas 171. Lo mismo en cuanto al negocio de una Compañía de Seguros, y que las contribuciones de herencia eran arbitrios, etc. Una contri-bución por ingresos era directa. En el segundo caso la corte *443sostuvo que una contribución a un barco construido en el ex-tranjero se imponía claramente al uso, a diferencia de la propiedad, y por tanto era un arbitrio. En algunos casos el razonamiento es muy sutil, pero no encontramos ninguno en que se resuelva que una contribución sobre la manufactura, o venta, es la llamada contribución a la propiedad (property tax). Por el contrario, las contribuciones a la ocupación, manufactura y privilegio son arbitrios. Se sostuvo que era un arbitrio la contribución impuesta al negocio dentro del Estado de una corporación extranjera. Pick v. Jordán, 169 Cal. 1, posteriormente confirmado por la Corte Suprema de los Estados Unidos. Indirectamente, como se demuestra en este caso y en otros, un arbitrio con frecuencia o finalmente se impone a la propiedad, pero las contribuciones sobre los negocios, ocupaciones o manufacturas no son contribuciones a la propiedad como fian sido definidas por los economistas o las cortes.
Un caso que guarda íntima relación con este es el de Sugar Refining Company v. McClain, 192 U. S. 397, en el que se resolvió que la contribución impuesta a los ingresos brutos anuales en exceso a la suma de $250,000 de cualquier corpo-ración o compañía que explotaba o bacía negocios de refinar azúcar, era un arbitrio y no una contribución directa. El Juez Sr. Harlan revisó los casos en la página, 412, incluyendo el de Patton v. Brady, supra, para demostrar esto. Tam-bién es' de interés el caso de Stratton’s Independence v. Howbert, 231 U. S. 399, 415, en el cual la corte dijo que el mineral sacado de una mina experimentaba un proceso seme-jante a la manufactura, una conversión de propiedad in-mueble en mueble. Véanse también los casos citados en la página 414 de esa opinión.
3. — La apelante alega que la corte inferior cometió error al no declarar probado, suponiendo que una contribución sea un arbitrio, que la apelante ya babía pagado derecho por licencia a la Tesorería Insular. Más bien creíamos que eran *444las municipalidades las que ahora imponen contribuciones por licencias aunque sabemos que a veces ha sido la Legislatura Insular; pero suponiendo que la apelante quiere referirse a la ley general por la cual las municipalidades están autori-zadas para imponer derechos por licencia y que ésta era la ley de la legislatura, surge la cuestión de si la contribución en particular que se trataba de imponer está cubierta por la contribución de patente ya satisfecha por la apelante. A primera vista pudiera aparecer que hay algún fundamento en este señalamiento si no fuera por el hecho de que los eco-nomistas y las cortes hacen una distinción entre una contri-bución general sobre el negocio y la fijada a la manufactura de un artículo. Se indica claramente por varias autoridades que una contribución general a la explotación de un negocio y una sobre las manufacturas son dos formas distintas de arbitrios. Por lo tanto, si en la ley general no hay nada que impida la imposición de una contribución adicional por la legislatura, por ejemplo, a las manufacturas en general en Puerto Rico, también puede imponerla el municipio por vir-tud de su plan general de facultades. Patton v. Brady, supra; McHenry v. Alford, 168 U. S. 651, 669; American Manufacturing Company v. St. Louis, 250 U. S. 459. Que no existe objeción alguna a la contribución por ser doble se resolvió en el caso de Nebraska Telephone Company v. City of Lincoln, 28 L. R. A., N. S. 221; El Pueblo v. Garzot, 24 D. P. R. 231. Hacemos la siguiente cita del tomo 2 de Cooley sobre Con tribuciones, páginas 1095-6:
“Los métodos por los cuales habrá de imponerse la contribución al negocio son también de discreción legislativa. Las contribuciones' más corrientes son: — 1. Sobre el privilegio de seguir el negocio. — 2. Sobre la cuantía del negocio realizado. 3. .Sobre la totalidad de las ganancias en el negocio. — 4. Sobre la ganancia neta o ganancias dis-tribuidas. Pero la contribución puede medirse por otros tipos pres-critos con tal fin así como por estos.
“Se ha visto que no es una objeción concluyente contra tal con-tribución el hecho de que con ella se duplica la carga a la persona *445que paga dicha contribución. Imponer una contribución a un co-merciante sobre su mercancía como propiedad y también sobre la totalidad de sus ventas, puede ser oneroso, pero no es anticonstitu-cional cuando el pueblo no ba creído conveniente prohibirlo expresa-mente. Las dos contribuciones no son idénticas aunque puedan fun-cionar indebidamente en casos particulares al imponer ambas contri-buciones, tal cosa no es una consecuencia necesaria y siempre ha de presumirse que todos los gravámenes de la contribución han sido dis-tribuidos por la Legislatura con el debido miramiento a la igualdad en los resultados finales del cobro. Una contribución por tanto que a primera vista parece odiosa y parcial puede, sin embargo, demos-trar en sus resultados que es justa e igual como cualquiera otra. ’ ’
4. — La apelante levanta la cuestión de uniformidad y dice que la Ley Orgánica exige que la uniformidad debe ser la> regla en Puerto Rico. Ha quedado establecido terminante-mente el punto de que la uniformidad es una cuestión geo-gráfica, y que una contribución nacional .debe ser uniforme en toda la nación, una contribución de Estado, uniforme en todo el Estado, y una contribución municipal o de un con-dado, también debe ser uniforme en toda la municipalidad o el condado. Knowlton v. Moore, 178 U. S. 41, 83 et seq. y citas; 26 R. C. L. 247; 37 Cyc. 733, et seq. El punto de que diferentes municipalidades podrían imponer contribuciones distintas ba sido considerado y resuelto por diebas autori-dades.
5. — En el tercer señalamiento de error la apelante sos-tiene que la ordenanza es nula, toda vez que su título no es-pecifica claramente el objeto de la ley. El título era este: “Ordenanza para imponer una contribución especial sobre cada quintal de azricar manufacturada en la municipalidad de Arroyo, Puerto Rico, y para otros fines.” Esto parece ser bastante claro y basamos nuestra decisión en ese punto. ,
Insiste la apelante en que bajo la sección 23 de la Ley Municipal, se exige a los municipios que sigan las mismas reglas prescritas en la sección 34, párrafo 8, de la Ley Or-gánica en relación con la Asamblea Legislativa. La sección *44623 dispone que todas las limitaciones impuestas por la Ley Orgánica de Puerto Rico a la Legislatura y sus miembros serán aplicables, en tanto sea posible, al concejo municipal y a sus miembros. Esta sección está en la Ley Municipal entre otras varias relativas a la elección de miembros del concejo municipal, sus sueldos, etc. No creemos que da Le-gislatura al aprobar esta ley tuvo presente en absoluto la cuestión de una forma o modo de aprobar ordenanzas muni-cipales, pero si tuviéramos dudas acerca de esto diríamos que las palabras “en tanto sea posible” excluirían la idea de que una municipalidad, al aprobar estas ordenanzas debe obser-var todas las formalidades de una Legislatura.
6. — Semejantes consideraciones son de aplicación al ale-gado señalamiento final en el que se expresa que el municipio no observó las regias requeridas en la aprobación de una or-denanza. Convenimos con la apelada en que como el muni-cipio aprobó por unanimidad esta ordenanza que tal unani-midad subsanaría cualquier defecto relativo a la alegada falta en referir primero lá resolución a un comité. Aunque las leyes municipales indican que hay tales comités en los con-cejos municipales, mientras no estemos de otro modo más convencidos, no vemos que deba exigirse a un municipio que envíe cada ordenanza a un comité. Con mucha frecuencia y a diferencia de una Legislatura, se exige a un municipio que actúe inmediatamente. Sería contra el espíritu de nues-tras leyes en general exigir grandes formalidades en la tra-mitación de una ordenanza.
7. — El error restante es que la ordenanza es irrazonable. Este es el número 6 de los señalamientos de error de la ape-lante. Algunas de estas cuestiones de irrazonabilidad afec-tan a la sabiduría de la ordenanza, lo cual como ya hemos indicado, es cuestión que incumbe a la Legislatura y no a las cortes. Casi todo lo demás en que pudiera pensarse para demostrar que esta ordenanza es irrazonable impondría a la apelante una obligación que no ha cumplido. Esta sería el *447demostrar que la contribución en cuestión era confiscatoria, o tan inconveniente que se vería su irrazonabilidad. No cree-mos que la apelante cumplió con esta obligación. Ni demos-tró tampoco que el importe de la contribución excedía al lí-mite verdadero del tipo económico fijado por la Ley Orgánica, sección 37, si las palabras de esa sección se refieren a un arbitrio. Tampoco sería bastante con afirmar, como se fia sugerido, que esta contribución se impone sólo a la apelante, si ésta en un país azucarero es la única factoría en la muni-' cipalidad que muele cañas.
8. — -Algunas de las consideraciones generales que hace la apelante tienen aplicación al hecho de no haberse demostrado que los fines por los cuales la contribución se impuso no eran necesarios, pero una contribución para establecer más escue-las o mejorar éstas, es una de las contribuciones municipales más favorecidas. Un caso interesante sobre el particular es el de Larue v. Redmon, 182 S. W. 622.
La sentencia apelada debe ser confirmada.

Cpnfirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.